DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.       Claims 1-8 are presented for examination.

Claim Rejections - 35 USC § 102

3.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


1-8 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated  by Hiroi (PG Pub NO 2019/0146222).

As in claim 1, Hiroi discloses an information processing method  to be executed by a processor (Fig 5 and Par 0075) included in an information processing apparatus (Fig 5), the information processing method comprising: 
sequentially acquiring data relating to a movement speed of a predetermined part of a user at a plurality of time points from a sensor mounted on the predetermined part; (Par 0092, 0105) discloses acquire data related to a movement speed of a predetermined part of a user using a sensor mounted on the predetermined part
determining whether or not the data is equal to or higher than a predetermined threshold; (Fig 9 and Par 0114-0115) discloses the operation detection unit 155 utilizes the result of detection by the six-axis sensor 235 and determine whether the first operation entry has been made or not based on sensor data (i.e. predetermined threshold)
 controlling, when the data is determined to be lower than the predetermined threshold, execution of first processing by using data preceding, by a first predetermined amount of time, a time point where the determination is made that the data is lower than the predetermined threshold; (Fig 9 step s110 and Par 0115) discloses if sensor data is lower than the predetermined threshold (i.e. number of knocks onto the HMD 100, intensity of the knocks, and an input direction of the knocks is determined that the first operation entry has not been 110: NO) ) first processing is performed for predetermined amount of time
and controlling, when the data is determined to be equal to or higher than the predetermined threshold, execution of second processing that differs from the first processing. (Fig 9 step s110 , Fig 14 and Par 0114-0115, 0121) discloses if sensor data is equal to or higher than the predetermined threshold (first operation entry has been made (Step S110: YES)), execution of second processing that differs from the first processing (i.e. Fig 9 Step S115-S130) wherein first operation is entry and proceeded to subsequent operation (Fig 14) .

As in claim 2, Hiroi discloses the information processing method according to claim 1, wherein the controlling of execution of the first processing comprises: not using data within a second predetermined amount of time from a time point where the data is determined to be equal to or higher than the predetermined threshold. (Fig 9 step S110 (NO) and Par 0115) discloses execution of first processing wherein sensor data is used to determine if said sensor data meet the requirement (i.e. predetermined threshold) without using data within a second predetermined amount from a time point where the data is determined to be equal to or higher than the predetermined threshold.

As in claim 3, Hiroi discloses the information processing method according to claim 2, wherein the controlling of execution of the first processing comprises: setting a timer on the basis of the time point where the data is determined to be equal to or higher than the predetermined threshold and not using data within the second predetermined amount of time until the timer expires without the subsequent data being determined to be equal to or higher than the predetermined threshold. (Fig 9-14  and Par 0106, 0113, 0130) discloses the controlling of execution of the first processing wherein at a given time period sensor data is used to perform first processing after second processing wherein the data is determined to be equal to or higher than the predetermined threshold and not using data within the second predetermined 

As in claim 4, Hiroi discloses the information processing method according to claim 2, wherein the data relating to the movement speed includes pieces of data relating to movement speeds in a plurality of directions including a first direction, the determining comprises: determining whether or not the piece of data in the first direction is equal to or higher than the predetermined threshold, and the controlling of execution of the first processing includes not using the pieces of data in the first direction and other directions within the second predetermined amount of time.(Fig 15-24 and Par 0105, 0126 and 0129) discloses [0105] The head movement detection unit 153 utilizes the result of detection of the six-axis sensor 235 to acquire movement, speed, acceleration, angular velocity, orientation, changes in orientation of the head of the user and detects the amount of the rotation angle of the head with respect to a predetermined position of the HMD 100. [0126] FIG. 14, following step S305, the display controller 147 calculates the speed of the movement of the pointer image Pt1 based on the detected amount of rotation angle (step S310). Specifically, the display controller 147 refers to a map (not illustrated) stored in the setting data 123 to acquire the movement speed stored in association with the amount of rotation angle. In the exemplary embodiment, the 

As in claim 5, Hiroi discloses the information processing method according to claim 1, wherein the controlling of execution of the second processing comprises: switching from the execution of the first processing to the execution of the second processing and controlling the execution of the second processing. (Fig 9-14 and Par 0114-0115) discloses [0115] On the other hand, if it is determined that the first operation entry has been made (Step S110: YES), then the display controller 147 stores the display position of the pointer image Pt in the setting data 123 (Step S115). Following step S115, the display controller 147 displays a message indicating that switching to the first control will take place (Step S120).

As in claim 6, Hiroi discloses the information processing method according to claim 1, wherein the first processing includes movement processing of a pointer within a screen, and the second processing includes click processing or drag processing. (Fig 14-24 and Par 0126) discloses detecting movement of users head which is used to determine operation of pointed within a screen (S310) and subsequent operation of selection operation (i.e. click processing) (step S320).

As in claim 7,  Hiroi discloses a non-transitory recording medium storing a program that causes a processor included in an information processing apparatus (Fig 5 and Par 0075) to execute to: 
sequentially acquire data relating to a movement speed of a predetermined part of a user from a sensor mounted on the predetermined part; (Par 0092, 0105) discloses acquire data related to a movement speed of a predetermined part of a user using a sensor mounted on the predetermined part
determine whether or not the data is equal to or higher than a predetermined threshold; (Fig 9 and Par 0114-0115) discloses the operation detection unit 155 utilizes the result of detection by the six-axis sensor 235 and determine whether the first operation entry has been made or not based on sensor data (i.e. predetermined threshold)  
control, when the data is determined to be lower than the predetermined threshold, execution of first processing by using data preceding, by a first predetermined amount of time, a time point where the determination is made that the data is lower than the predetermined threshold; (Fig 9 step s110 and Par 0115) discloses if sensor data is lower than the predetermined threshold (i.e. number of knocks onto the HMD 100, intensity of the knocks, and an input direction of the knocks is determined that the first operation entry has not been made (Step S110: NO) ) first processing is performed for predetermined amount of time
and control, when the data is determined to be equal to or higher than the predetermined threshold, execution of second processing that differs from the first processing. (Fig 9 step s110 and Par 0114-0115) discloses if sensor data is equal to or higher than the predetermined threshold (first operation entry has been made (Step S110: YES)), execution of second processing that differs from the first processing (Step S115-S130).

As in claim 8, , Hiroi discloses an information processing apparatus including a processor (Fig 5-6), the processor executes to: 
sequentially acquire data relating to a movement speed of a predetermined part of a user from a sensor mounted on the predetermined part; (Par 0092, 0105) discloses acquire data related to a movement speed of a predetermined part of a user using a sensor mounted on the predetermined part
determine whether or not the data is equal to or higher than a predetermined threshold; (Fig 9 and Par 0114-0115) discloses the operation detection unit 155 utilizes the result of detection by the six-axis sensor 235 and determine whether the first operation entry has been made or not based on sensor data (i.e. predetermined threshold)
control, when the data is determined to be lower than the predetermined threshold, execution of first processing by using data preceding, by a first predetermined amount of time, a time point where the determination is made that the data is lower than the predetermined threshold; (Fig 9 step s110 and Par 0115) discloses if sensor data is lower than the predetermined threshold (i.e. number of knocks onto the HMD 100, intensity of the knocks, and an input direction of the knocks is determined that the first operation entry has not been 110: NO) ) first processing is performed for predetermined amount of time
and control, when the data is determined to be equal to or higher than the predetermined threshold, execution of second processing that differs from the first processing. (Fig 9 step s110 , Fig 14 and Par 0114-0115, 0121) discloses if sensor data is equal to or higher than the predetermined threshold (first operation entry has been made (Step S110: YES)), execution of second processing that differs from the first processing (i.e. Fig 9 Step S115-S130) wherein first operation is entry and proceeded to subsequent operation (Fig 14) .

Conclusion

6.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM KETEMA whose telephone number is (571)270-7224. The examiner can normally be reached 9AM-5PM (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BENYAM KETEMA/Primary Examiner, Art Unit 2626                                                                                                                                                                                                                03/23/2022